Citation Nr: 0831210	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) during the period prior to 
August 5, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


REMAND

When this case was most recently before the Board in December 
2003, it was remanded for further development.  While the 
case was in remand status, the originating agency issued an 
April 2005 rating decision, which continued a 50 percent 
rating for PTSD during the period prior to August 5, 2003, 
and increased the rating for PTSD to 100 percent from August 
5, 2003.  

The Board notes that in August 2005, the originating agency 
issued a Statement of the Case on the issue of entitlement to 
an earlier effective date for a 100 percent rating for PTSD.  
Although it is true that the veteran believes that a 100 
percent rating is warranted throughout the period of this 
claim, the issue on appeal is entitlement to a rating in 
excess of 50 percent for PTSD during the period prior to 
August 5, 2003.  The originating agency has not provided the 
veteran with a Supplemental Statement of the Case addressing 
this issue.

The Board also notes that the veteran has not been provided 
the notice required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:


1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b), to include the notice specified 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


